                          1

                          2

                          3

                          4

                          5

                          6

                          7

                          8
                                                                      UNITED STATES DISTRICT COURT
                          9
                                             CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                               NANCY ASSI,                                                                Case No: 8:19-CV-01429 JVS (ADSX)
  Fax (213) 689-2501




                         12                                                                               Assigned to Judge James V. Selna
    (213) 689-2500




                                          Plaintiff,                                                      (Courtroom 10c)
                         13                                                                               Judge Autumn D. Spaeth (Magistrate Judge)
                                    vs.                                                                   (Complaint filed on June 20, 2019)
                         14
                               COSTCO WHOLESALE                                                           ORDER RE: STIPULATED
                         15    CORPORATION and DOES 1 to 100,                                             PROTECTIVE ORDER
                               INCLUSIVE,
                         16                                                                               Trial Date: Not Assigned
                                          Defendants.
                         17

                         18

                         19

                         20
                                                                                               ORDER
                         21
                                        GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING
                         22
                              STIPULATED TO THE SAME, the Court finds that the above-stated “STIPULATED
                         23
                              PROTECTIVE ORDER” is sanctioned by the Court, pursuant to Federal Rule of Civil
                         24
                              Procedure 35 and shall be and now is the order of the Court.
                         25
                                        All parties in this action shall abide by the terms of this “Order Re: STIPULATED
                         26
                              PROTECTIVE ORDER.”
                         27

                         28
                                                                                                    -1-

                              J:\WPDOCs\Assi, Nancy v. Costco\Pld\Stipulated Protective Order - PO.docx   30900073                   Stipulated Protective Order
                          1             IT IS SO ORDERED.
                          2

                          3
                                        November 5, 2019
                              DATED: ______________________________
                          4

                          5

                          6        /s/ Autumn D. Spaeth
                              __________________________________
                          7   Hon. Autumn D. Spaeth
                              United States Magistrate Judge
                          8

                          9

                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                    -2-

                              J:\WPDOCs\Assi, Nancy v. Costco\Pld\Stipulated Protective Order - PO.docx   30900073   Stipulated Protective Order
